Motion to amend remittitur granted. Be turn of remittitur requested and, when returned, it will be amended by adding thereto the following. Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: whether CPLR 302 (subd. [a], par. 2), as construed in this case and applied to defendant, was invalid under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals, in passing upon this contention, held that CPLR 302 (subd. [a], par. 2), as construed and applied, was valid. [See 16 N Y 2d 621.]